



COURT
    OF APPEAL FOR ONTARIO

CITATION: R. v. Stephens, 2021 ONCA 699

DATE: 20211007

DOCKET: M52798 (C58723)

Rouleau,
    Benotto and Zarnett JJ.A.

BETWEEN

Her
    Majesty the Queen

Respondent/Responding Party

and

William Russel Stephens

Appellant/Moving Party

William
    Russel Stephens, acting in person

Nicole
    Rivers, for the respondent

Heard and released
    orally: October 5, 2021 by video conference

REASONS
    FOR DECISION

[1]

The moving party seeks a stay pending his leave to
    appeal application to the Supreme Court of Canada. The moving party abandoned
    his motion for leave to appeal from the summary conviction appeal court judges
    dismissal of his appeal. A subsequent application to our court to reopen the
    leave was denied. There is therefore, in our view, nothing that can be stayed.

[2]

Accordingly, the motion is dismissed.

Paul
    Rouleau J.A.

M.L.
    Benotto J.A.

B.
    Zarnett J.A.


